1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL BENANTI,                                )   Case No. 1:17-cv-01556-LJO-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, AND DENYING
                                                         PLAINTIFF’S MOTION FOR SUMMARY
14                                                   )   JUDGMENT
     MATEVOUSIAN,
                                                     )
15                 Defendants.                       )   [ECF Nos. 42, 45]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Michael Benanti is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). This matter was
20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On January 23, 2019, the Magistrate Judge issued Findings and Recommendations
22   recommending that Plaintiff’s motion for summary judgment be denied.                 The Findings and
23   Recommendations were served on the parties and contained notice that objections were to be filed
24   within fourteen days. No objections were filed and the time to do has passed.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
27   Recommendations to be supported by the record and by proper analysis.
28   ///
                                                         1
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendations filed on January 23, 2019, are adopted in full; and

3         2.    Plaintiff’s motion for summary judgment filed on January 22, 2019, is denied.

4
5    IT IS SO ORDERED.

6      Dated:   March 4, 2019                          /s/ Lawrence J. O’Neill _____
7                                            UNITED STATES CHIEF DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
